                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



RAYMOND RODRIGUEZ,

                            Plaintiff,

          v.                                    CASE NO. 19-3118-SAC

(FNU) WEST, et al.,

                            Defendants.


                     NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a prisoner in state custody, proceeds pro se. His

fee status is pending.

                          Nature of the Complaint

     Plaintiff complains that a search conducted by Liberal, Kansas,

police officers in February 2018 violated his rights under the Fourth

and Fourteenth Amendments. He seeks monetary damages as compensation

for lost property.

                               Screening
     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).
     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.
89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se
plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).
Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal
claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     After examining the complaint under these standards, the Court

finds that the complaint is subject to dismissal.

     Under Heck v. Humphrey, 512 U.S. 477 (1994), when a prisoner’s

claims in a civil rights action would impugn the validity of the

plaintiff’s underlying conviction, the action cannot maintained

unless the conviction has been reversed or otherwise invalidated.

Heck, 512 U.S. at 486-87.

     The Heck rationale is “to prevent litigants from using a § 1983
action with its more lenient pleading rules, to challenge their

conviction or sentence without complying with the more stringent

exhaustion requirements for habeas actions.” Johnson v. Pottawotomie

Tribal Police Dep’t, 411 Fed. Appx. 195, 198 (10th Cir. 2011)(quoting

Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir. 2007)).

     Here, to the extent he challenges the police search and the

seizure of evidence used against him in court, plaintiff’s claims

allege a direct correlation between the defendant’s actions and his
conviction, sentencing, and incarceration. Because the claims, if

proven, would undermine the validity of plaintiff’s conviction, the
Court will direct him to show cause why this claim should not be

dismissed without prejudice under Heck.

      Next, the Court liberally construes plaintiff’s request for

compensation for lost property1 to allege a due process claim. So long

as the state provides a meaningful post-deprivation remedy, there is

no due process violation when a state employee intentionally deprives

an individual of property. Hudson v. Palmer, 468 U.S. 517, 533 (1984).

Likewise, a negligent deprivation of property does not violate due

process. Daniels v. Williams, 474 U.S. 327, 328 (1986). In Kansas,

prisoners generally have an adequate state post-deprivation remedy.

See Sawyer v. Green, 316 F. App’x 715, 717 2008 WL 2470915, at *2 (10th

Cir. 2008)(finding a Kansas prisoner could seek relief in the state

courts to remedy an alleged deprivation of property). Because it

appears that plaintiff has a remedy under state law to redress his

claim of lost property, he must show cause why his due process claim

should not be dismissed for failure to state a claim for relief.

      IT IS, THEREFORE, BY THE COURT ORDERED            that on or before

August 12, 2019, plaintiff shall show cause why this matter should
not be dismissed for the reasons discussed herein. The failure to file

a timely response may result in the dismissal of this matter without

additional prior notice.

      IT IS SO ORDERED.

      DATED:    This 12th day of July, 2019, at Topeka, Kansas.




                                     S/ Sam A. Crow
                                     SAM A. CROW
                                     U.S. Senior District Judge

1 The property in question includes items, such as a television, that do not appear
to be related to the criminal charges against plaintiff.
